IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                              December 28, 2009
                                No. 09-60523
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

ERIC STE’PHON STEWART,

                                           Plaintiff-Appellant

v.

AMANDA L WILLIAMS; JULIUS WILLIAMS; TONJA JACKSON,

                                           Defendants-Appellees


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 3:09-CV-161


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
      Eric Ste’phon Stewart, Mississippi prisoner # 21112, appeals the sua
sponte dismissal for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii)
and for lack of subject matter jurisdiction pursuant to 28 U.S.C. § 1332 of his
42 U.S.C. § 1983 claim against three individuals for fraud and embezzlement of
his social security and disability payments. The district court determined that
Stewart failed to state a claim because he had not alleged that any of the



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                   No. 09-60523

defendants acted as state actors, as required by § 1983. The district court
further determined that even if Stewart had asserted a viable state law claim,
that the court did not have subject matter jurisdiction over the case because all
parties were citizens of Mississippi, thereby destroying diversity. See § 1332.
      Stewart has failed to adequately brief both bases for the district court’s
dismissal, and, as such, he has abandoned these claims. Brinkmann v. Dallas
County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987); Yohey v. Collins,
985 F.2d 222, 224-25 (5th Cir. 1993).          Accordingly, this appeal is without
arguable merit, is frivolous, and is dismissed. See Howard v. King, 707 F.2d 215,
220 (5th Cir. 1983); 5 TH C IR. R. 42.2.
      Stewart has also filed a “Motion Requesting the Release of Social Security
Records,” a “Request for Summary Judgment” and a “Request for a[n] Attorney.”
In light of the foregoing, these motions are denied.
      Finally, this court’s dismissal of the instant appeal counts as a strike for
purposes of § 1915(g) as does the strike imposed by the district court. R. 54.
Stewart is warned that if he accumulates three strikes, he will be barred from
proceeding IFP in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury. See 28 U.S.C. § 1915(g).
      DISMISSED; DENIED; SANCTION WARNING ISSUED.




                                           2